DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of claims
Claims 1-3, 7-15 are pending. Examiner notes the cancellation of claims 4-6.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flexible film containing the portion of material of claims 10-11, the one or more grooves and/or protrusions of the second coupling interface of claim 14, and the temperature changing element of the second component of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Claim Objections
Claim 1 is not in accordance with 37 CFR 1.75(i) which requires “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.”
Claims 2, 3, 7-12, 14, 15 are objected to because of the following informalities:  
Line 1 of claim 2 should be corrected to “A first component as claimed in claim 1…”.
Line 1 of claim 3 should be corrected to “A first component as claimed in claim 1…”.
Line 1 of claim 7 should be corrected to “A first component as claimed in claim 1…”.
Line 1 of claim 8 should be corrected to “A first component as claimed in claim 7…”.
Line 1 of claim 9 should be corrected to “A first component as claimed in claim 7…”.
Line 1 of claim 10 should be corrected to “A first component as claimed in claim 1…”.
Line 1 of claim 11 should be corrected to “A first component as claimed in claim 10…”.
Line 1 of claim 12 should be corrected to “A first component as claimed in claim 10…”.
Line 1 of claim 14 should be corrected to “A first component as claimed 
Line 1 of claim 15 should be corrected to “A first component as claimed in claim 13…”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 first recites a second component for a personal care device as part of an intended use for a first component for the personal care device in line 3. However, claim 1 goes on to set forth a plurality of details directed to the second component, as well as positively reciting the second component in at least lines 9-10. It is therefore unclear from the claim whether Applicant is intending to claim the subcombination of the first component, or the combination of the first component and the second component. For the purpose of this action, Examiner has interpreted the claims as being directed towards the subcombination of the first component, given the preamble of the claims. Claims 2, 3, and 7-15 are also rejected for depending from a rejected claim.
Claim 10 recites the limitation “wherein the portion of material changes from the solid or stiff state to a liquid state on heating”. However, claim 1 recites that the portion of material can change from a solid or stiff state to a more pliable state with a change in temperature. It is the more pliable state on heating”. For the purpose of this action, Examiner will interpret this limitation as being directed towards the portion of material changing from the solid or stiff state to the more pliable state on heating.
Claim 12 recites the limitation “wherein one of the first couping interface and the second coupling interface is a drive shaft of a handle of the personal care device and the other one of the first coupling interface and the second coupling interface is part of an attachment for the personal care device”. Claim 1 recites the personal care device as part of an intended use for the first component. It is unclear from the claim as to whether Applicant is intending to claim the subcombination of the first component, or the combination of the first component and the personal care device, due to the details claimed of the personal care device that are claimed in claim 12. For the purpose of this action, Examiner has interpreted the claims as being directed towards the subcombination of the first component, given the preamble of the claims.
Claim 15 recites the limitation “wherein the second component comprises a temperature changing element configured to selectively change the temperature of the portion of material in the first component”. However, claim 1 recites that the portion of material is a part of the first coupling interface of the first component and can undergo a change in temperature so as to enable coupling and uncoupling of the first coupling interface and second coupling interface of the second component. It is unclear from the claim as to how the temperature changing element is able to change the temperature of the portion material if the temperature changing element and portion of material are not a part of the same component. If the first and second components are in an uncoupled state, it is not clear from the claim, nor the disclosure provided, as to how the first component comprises a temperature changing element configured to change the temperature of the portion of material in the first component”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nield (US 2010/0298851).
Regarding claim 1, Nield (embodiment of Fig. 15-20) discloses first component (616) for a personal care device (first component is for a surgical tool, see [0060]), the first component comprising a first coupling interface (see Annotated Fig. 1 below) for allowing the first component to be releasably and repeatably coupled to a second component for the personal care device via a second coupling interface of the second component (first coupling interface is capable of being releasably and repeatably coupled the second coupling interface 712 of the second component 720 as is seen in the figures; [0063]-[0065] specifies the detaching of the first and second components), the first coupling interface comprising a portion of material (see Annotated Fig. 2 below) that can change from a solid or stiff state to a more pliable state with a change in temperature so that the portion of material is deformable and enables the coupling and uncoupling of the first coupling interface and second coupling interface (see [0063]-[0065] 

    PNG
    media_image1.png
    454
    590
    media_image1.png
    Greyscale

Annotated Figure 1

    PNG
    media_image2.png
    371
    596
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 2, Nield discloses wherein the portion of material is configured to provide the force to clamp the first coupling interface to the second coupling interface such that removal of the second coupling interface from the first coupling interface is substantially prevented ([0063]-[0065] states that as portion 652 of the portion of material cools in temperature, it secures the first and second coupling interfaces; i.e. the portion of material is capable of providing the force to clamp the first and second coupling interfaces such that removal is substantially prevented).  
Regarding claim 3, Nield discloses wherein the portion of material is configured to change from the solid or stiff state to the more pliable state with a change in temperature so that the portion of material is deformable and enables the first coupling interface to be decoupled from the second coupling interface ([0065] specifies the decoupling of the first and second coupling interfaces as portion 652 of the portion of material heats up and begins to expand, in other words, become more pliable, so that the second coupling interface is able to be detached from the first coupling interface; i.e. the portion of material is capable of changing from a solid or stiff state to a more pliable state due to a change in temperature, thereby enabling decoupling of the first and second interfaces).
Regarding claim 7, Nield discloses wherein the portion of material is configured to be a first one of heated and cooled to change from the solid or stiff state to the more pliable state so as to allow the second coupling interface to be received by the first coupling interface ([0063]-[0065] specifies the heating of portion 652 of the portion of material, which causes expansion of portion 652, thereby allowing for the second coupling interface to be received within the cavity 630 of the first coupling interface due to portion 652 being in a more pliable state; i.e. the portion of material is capable of being heated to change from a solid or stiff state to the more pliable state to allow the second coupling interface to be received by the first coupling interface).  
Regarding claim 8, Nield discloses wherein the portion of material is configured to be the other one of heated and cooled to change from the more pliable state to the solid or stiff state and trap part of the second coupling interface within the first coupling interface ([0064] specifies the cooling of portion 652 of the portion of material, trapping and securing the second coupling interface within the first coupling interface; i.e. the portion of material is capable of being cooled to change from the more pliable state to the solid or stiff state to trap the second coupling interface within the first coupling interface).  
Regarding claim 9, Nield discloses wherein the portion of material is configured to be the first one of heated and cooled to change from the solid or stiff state to the more pliable state so as to enable the release of the part of the second coupling interface from the first coupling interface ([0065] specifies the reheating of portion 652 of the portion of material, which causes expansion of portion 652, in order to release the second coupling interface from the first coupling interface, due to portion 652 being in a more pliable state; i.e. the portion of material is capable of being heated from the solid or stiff state to the more pliable state to enable the release of the second coupling interface from the first coupling interface).  
Regarding claim 10, Nield discloses wherein the portion of material changes from the solid or stiff state to the more pliable state upon heating ([0063]-[0065] specifies the heating of portion 652 of the portion of material, which causes expansion of portion 652, thereby allowing for the second coupling interface to be received within the cavity 630 of the first coupling interface due to portion 652 being in a more pliable state), and wherein the portion of material is contained within a flexible film (portion 652 of the portion of material is contained via a film 663, which is disclosed as being made of aluminum, see [0062], which is a material known to have flexible properties) that is configured to prevent leakage of the portion of material from the first coupling interface when the portion of material is heated (it can be seen in the figures that portion 652 of the portion of material is contained in annular groove 650, which is capable of preventing leakage of the portion of material when it is heated).
Regarding claim 11, Nield discloses wherein the flexible film is further configured to return the portion of material to an original shape when the first coupling interface is to be decoupled from the second coupling interface (it can be seen that the flexible film has an annular groove 650, which contains portion 652 of the portion of material, thereby making the film capable of returning the portion of material to an original shape when the first coupling interface is decoupled from the second coupling interface).
Regarding claim 12, Nield discloses wherein one of the first coupling interface and the second coupling interface is a drive shaft of a handle of the personal care device and the other one of the first coupling interface and the second coupling interface is part of an attachment for the personal care device (the first coupling interface is part of the first component 616, which is a handle attachment that attaches to second component 720).
Regarding claim 13, Nield discloses of a personal care device comprising:

the second component (720) having the second coupling interface (720).
Regarding claim 15, Nield discloses wherein the first component comprises a temperature changing element configured to selectively change the temperature of the portion of material in the first component (temperature changing elements 660, which are a part of the first component as seen in the figures, heat and cool the portion of material, as described in [0063]-[0065]).
Claims 1-3, 13, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perler (WO 2009/155718 – see attached English translation).
Regarding claim 1, Perler (see embodiment of Fig. 1-2b) discloses a first component (3) for a personal care device, the first component comprising a first coupling interface (2b) for allowing the first component to be releasably and repeatably coupled to a second component for the personal care device via a second coupling interface of the second component (first component is capable of being releasably and repeatably coupled to second coupling interface 2a of second component 1), the first coupling interface comprising a portion of material (31, 32 which is a material with shape memory; see [0038]) that can change from a solid or stiff state to a more pliable state with a change in temperature ([0038] specifies that a change in temperature of the portion of material will cause a structural transition and change its shape; i.e. changing from a solid or stiff state to a more pliable state) so that the portion of material is deformable and enables the coupling and uncoupling of the first coupling interface and second coupling interface (it can be seen in Fig. 2a that portion of material is capable of coupling and uncoupling with a groove 12 and an outer surface of the second coupling interface; see dashed lines of 31 in an uncoupled state in Fig. 2a vs. its coupled state with solid lines), wherein, during coupling, the 
Regarding claim 2, Perler discloses wherein the portion of material is configured to provide the force to clamp the first coupling interface to the second coupling interface such that removal of the second coupling interface from the first coupling interface is substantially prevented (it can be seen in Fig. 2a that in the coupled state, the portion material is capable of providing a force to clamp the first and second coupling interfaces, preventing removability of the second coupling interface from the first coupling interface, by way of 32 of the portion of material being coupled in groove 12 of the second coupling interface).  
Regarding claim 3, Perler discloses wherein the portion of material is configured to change from the solid or stiff state to the more pliable state with a change in temperature so that the portion of material is deformable and enables the first coupling interface to be decoupled from the second coupling interface ([0038] specifies that a change in temperature of the portion of material will cause a structural transition and change its shape, which can be seen in Fig. 2a as 
Regarding claim 13, Perler discloses a personal care device comprising: the first component as claimed in claim 1 (as stated in claim 1 above); and the second component (1) having the second coupling interface (2a).  
Regarding claim 14, Perler discloses wherein the second coupling interface comprises one or more grooves and/or protrusions (grooves 12), and wherein the portion of material is configured to be deformable with a change in temperature (as specified in [0038]) to at least partially fill the grooves and/or at least partially surround the protrusions and to couple the first coupling interface to the second coupling interface (it can be seen in Fig. 2a, 2b that 32 of the portion of the material fills the grooves).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.J.B./Examiner, Art Unit 3678                

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678